UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6652


WILLIAM RANDOLPH GRANDISON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00348-HEH)


Submitted:   July 26, 2012                  Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Randolph Grandison, Appellant Pro Se.  Virginia Bidwell
Theisen, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William    Randolph   Grandison   seeks   to     appeal   the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on February 24, 2012.     The notice of appeal was filed on April

6, 2012.      Because Grandison failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal. *    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




     *
       Although the district court erroneously informed Grandison
that he had sixty — rather than thirty — days to appeal, we
cannot excuse his untimely filing under the unique circumstances
doctrine. Bowles, 551 U.S. at 214.



                                   2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3